DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 9-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over modified Peng et al. (US 2010/0252106) in view of Daniel et al. (US 2011/0023282), and further in view of Tsakalakos et al. (US Patent 8,933,526).
  Regarding claim 1, Peng et al. discloses a photovoltaic laminate stack comprising:
a transparent layer (304 in fig. 3 and example 1, 404 in fig. 4 and example 2, 704 in fig. 7 and example 5, 804 in fig. 8 and example 6);
an encapsulant layer (306 in fig. 3 and example 1, 406 in fig. 4 and example 2, 710 in fig. 7 and example 5, 810 in fig. 8 and example 6) arranged below the transparent layer (304, 404, 704, 804 in figs. 3, 4, 7, 8 respectively);
an antireflective coating (see optical sheet 10 in figs. 3, 4, 7 and 8, also figs. 1-2 as the optical sheet is function to trap light by allowing transmittance from the front side and no reflection back to the light source on the front side) disposed on a surface of the transparent layer (304, 404, 704 or 804); and
a plurality of solar cells (see 308 in fig. 3 and example 1, 408 in fig. 4 and example 2, 708 in fig. 7 and example 5, 808 in fig. 8 and [0037] as Peng et al. describes solar cells with intervals) embedded within the encapsulant layer (306, 
wherein the antireflective coating (or optical sheet 10) includes a textured surface comprising micro structures (or textured surface of peaks and valleys of the optical sheet 10 in fig. 9(E), [0057]). 
Peng et al. does not describe the micro structures to be a micro louver structure comprising a periodic sequence of refraction bands formed by staining within the antireflective coating that obscures visibility of the one or more solar cells, or staining refraction bands in the valleys of the textured surface of the optical sheet.
Daniel et al. discloses an optical sheet having louver structure comprising periodic sequence of louver elements (112) formed within a support (see 802 in fig. 8, 1002 in fig. 10, 1102 in fig. 11B-11C, 1304a-b in fig. 13) to improve the aesthetic appearance of the photovoltaic cell array to observer and also camouflage the photovoltaic cell array in order to make a photovoltaic assembly blend in the environment ([0025]); wherein the louver elements (112) include luminescent material/color material to transmit and reflect light (see fig. 2 and [0026-0038]) and the support material (e.g. 602 in fig. 6, 702 in fig. 7 or 802 in fig. 8) are anti-reflective (e.g. material having refractive index that reduces reflection losses as described in [0052], [0055], [0062]). In other words, the louver structure of Daniel el al. comprising a periodic sequence of refraction bands (or louver elements 112) formed by staining (or being marked by or including luminescent material, or color material) within the antireflective coating (or support that reduces reflection losses) that obscure visibility of the one or more solar cells (110, see figs. 8, 10, 11B-11C, 13).

Peng et al. discloses the textured surface of the optical sheet having pyramidal peaks (see figs. 1A-B and 9E). Modified Peng et al. does not disclose the textured surface of the optical sheet having rectangular or square peaks such that the lateral sides of the refraction bands (or louver structure marked with luminescent or color material in the valleys of the textured surface of the optical sheet) are orthogonal to sun-facing surfaces of the plurality of solar cells.
Tsakalakos et al. discloses the textured surface of an optical sheet (or antireflection layer ’01, figs. 3-6) having the peaks and valleys of variety of shapes such as rectangular or square (figs. 3-6) among other shapes (see col. 4 lines 5-13).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic laminate stack of modified Peng et al. by forming the textured surface of the optical sheet with rectangular shaped peaks and valleys as taught by Tsakalakos et al., because it is merely the selection of functional equivalent shape recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Furthermore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the lateral sides of the refraction bands (or the louver structure/element marked with luminescent/color in the valleys of the textured surface of the optical sheet) are orthogonal to fun-facing surfaces of the plurality of solar cells, because the valleys of the textured surface of the optical sheet has lateral sides orthogonal to fun-facing surfaces of the plurality of solar cells (see figs. 3-6 of Tsakalakos et al.)
Regarding claim 2, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Daniel et al. discloses each of the refraction bands (112) extend entirely through the anti-reflective coating (or the support, see figs. 10, 11B-C and 13).
Regarding claim 4, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. teaches the repetition cycle of the patterns ranging from ten microns to several hundred microns (see [0057]). 
Modified Peng et al. does not explicitly disclose a distance between adjacent refraction bands (112) is less than 100 microns.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic laminate stack of Peng et al. by having a distance between adjacent refraction bands (112) to be ranging from ten microns to several hundred microns, because Peng et al. teaches the repetition cycle of the pattern ranging from ten microns to several hundred microns. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of from ten microns to less than 100 microns of the range from ten microns to several hundred microns disclosed by Peng et al., In re Malagari, 182 USPQ 549.
Regarding claim 5, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. discloses a back-sheet (310 in fig. 3, 410 in fig. 4, 712 in fig. 7, 812 in fig. 8) in direct contact with the encapsulant layer (306, 406, 710 and 810 in figs. 3,4, 7 and 8, respectively).

Regarding claim 7, modified Peng et al. discloses a photovoltaic laminate stack as in claim 5 above, wherein Peng et al. discloses the encapsulant (306, 406, 710 and 810) is positioned between the transparent layer (304, 404, 704 and 804) and the back-sheet (310, 410, 712, and 812, see figs. 3, 4, 7 and 8, respectively) and the transparent layer (304, 404, 704 and 804) is formed of glass (see examples 1, 2, 5 and 6).
Regarding claim 9, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Daniel et al. shows the refraction bands (or louver element 112, see fig. 4A) reflecting light, while the antireflective coating (or the support material) is for reducing reflection losses (see claim 1 above, or [0052], [0055] and [0062] of Daniel et al.). Therefore the refraction bands (112) must have a different index of refraction than the antireflective coating (or the support).
Regarding claim 10, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. discloses a dimension, a repetition cycle or a height (of the pattern of the optical sheet in fig. 9E) ranging from tens microns to several hundred microns (see [0057]).

However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 50 microns of the range from ten microns to several hundred microns for the depth of the refraction band (or the height of the pattern) and 100 microns of the range from ten microns to several hundred microns for a width (or a dimension or a repetition cycle of the pattern) disclosed by Peng et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 22, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. discloses the optical sheet (10) is made of glass or PET ([0057]) and Daniel et al. discloses including luminescent material/color material for the louver element (112, see [0026-0038]). Therefore, in the photovoltaic laminate stack of modified Peng et al., the staining (or louver marked by the luminescent/color material) is formed from different material than the antireflective coating (e.g. glass or PET).
Regarding claim 23, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Daniel et al. discloses the louver (112) having different regions (see figs. 2A-2C) each have a characteristic such as apparent color ([0030-0032]) and using pigments to achieve the coloring ([0056-0057]).
Modified Peng et al. does not explicitly state the staining (or louver element marked with color) comprising pigments of a plurality of colors.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used the staining comprising pigments of a plurality of colors to form the lover .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Peng et al. (US 2010/0252106) as applied to claim 1 above, and further in view of Pfenninger et al. (US 2009/0095341).
Regarding claim 3, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. shows a solar cell is surrounded by the encapsulant layer (see figs. 3, 4 and 7-8) and discloses there are a plurality of solar cells with intervals (see [0037]).
Peng et al. does not explicitly show a plurality of solar cells with a first solar cell of the plurality of solar cells being separated from a second solar cell of the plurality of solar cells by a portion of the encapsulant layer.
Pfenninger et al. shows a plurality of solar cell (104, fig. 1) each surrounded by encapsulant (106, fig. 1) such that a first solar cell is separated from a second solar cell by a portion of the encapsulant (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to have arranged a first solar cell separated from a second solar cell of the plurality of solar cells of Peng et al. by a portion of the encapsulant as taught by Pfenninger et al., because such arrangement would have each solar cell being surrounded by the encapsulant as explicitly suggested by Peng et al.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Peng et al. (US 2010/0252106) as applied to claim 1 above, and further in view of Counil et al. (US 2010/0116332).

Modified Peng et al. does not explicitly disclose the antirefecltive coating comprises a sol-gel.
Counil et al. discloses the antireflective layer with a textured surface comprising a sol-gel (see [0026-0029] and [0044]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic laminate stack of modified Peng et al. by using the antireflective coating/layer comprising a sol-gel Counil et al., because Counil et al. teaches such layer would provide a textured surface and Peng et al. and Daniel et al. explicitly suggests the antireflective layer having textured surface. In such modification, the staining, or marking/adding color material to the antireflective layer, will inherently modify an index of refraction of a portion of the sol gel forming the anti-reflective coating.

Alternatively, claims 1, 3-5, 7, 9 and 22-23are rejected under 35 U.S.C. 103 as being unpatentable over Pfenninger et al. (US 2009/0095341) in view of Tsakalakos et al. (US Patent 8,933,526).
Pfenninger et al. discloses a photovoltaic laminate stack comprising 
a transparent layer (see substrate layer ‘08, figs. 1-5);
an encapsulant layer (see encapsulant ‘06, figs. 1-5) arranged below the transparent layer (‘08);
an anti-reflective coating (see ARC ’12, figs. 1-5) disposed on a surface (e.g. top/front surface) of the transparent layer (’08);
a plurality of solar cells (see PV cells ’04, figs. 1-5) embedded within the encapsulant layer (‘06), wherein a portion of the encapsulant layer (or the upper portion of the encapsulant ‘06) separate the plurality of solar cells from the anti-reflective coating (ARC ’12, figs. 1-5).
Pfenninger et al. discloses using a down conversion ( ‘14, figs. 2-3 and 5) together with the antireflecting layer (ARC ’12) on the surface (e.g. top/front surface) of the transparent layer (’08, see figs. 1-5), the reference does not explicitly disclose including a micro louver structure comprising a periodic sequence of refraction bands formed by staining within the anti-reflective coating that obscures visibility of the plurality of solar cells, wherein the staining within the anti-reflective coating applied so that lateral sides of the refraction bands are orthogonal to sun-facing surfaces of the plurality of solar cells. 
Tsakalakos et al. discloses using an antireflective layer (501, fig. 5) together with a down conversion (510 in the valleys, see fig. 5; col. 8, line 62 through col. 9, line 3); wherein the antireflective reflective layer (510) has a textured surface including nanostructures (506) which are in micrometer size (see col. 2, lines 60-61; col. 6, lines 33-41), and the down conversion materials (510) including dye material (see col. 8, lines 12-16) are formed in the valleys within the antireflective (501, see fig. 5). The textured surface having nanostructures in micrometer size with the dye materials in the valleys of the textured surface of the antireflective layer of Tsakalakos et al. corresponds to the claimed micro louver structure, and the valleys having dye material (510) correspond to “a periodic sequence of refraction bands formed by staining (or being marked by the dye) within the antireflective coating that obscures visibility”. The lateral 
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic laminate stack of Pfenninger et al. by using the antireflective layer together with the down conversion such that there is a micro louver (or textured surface in micrometer size) comprising a periodic sequence of refraction bands formed by staining (or the valleys being marked by the dye material 510) and the lateral sides of the refraction bands are orthogonal to the sun-surfacing surfaces of the solar cells as taught by Tsakalakos et al., because Pfenninger et al. explicitly suggests using antireflective layer and down conversion together and Tsakalakos et al. teaches such combining of antireflective layer and down conversion would advantageously reduce loss of light due to reflection and thermalization mechanism thereby improving energy conversion (see col. 2, lines 32-38).
Regarding claim 3, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Pfenninger et al. discloses a first solar cell of the plurality of solar cells is separated from a second solar cell of the plurality of solar cells by a portion of the encapsulant layer (see figs. 1-5).  
Regarding claim 4, modified Pfenninger et al. discloses a photovoltaic laminate stack claim 1, wherein Tsakalakos et al. discloses the size (such as height or cross section) of the nanostructure to be 500nm or less (see col. 2, lines 48-64). The cross section of the nanostructure is distance between adjacent refraction bands, or the valleys; and 500 nm or less is less than 100 microns.  

Regarding claim 7, modified Pfenninger et al. discloses a photovoltaic laminate stack of claim 5, wherein Pfenninger et al. discloses the encapsulant 2120415272Application No.: 15/807,480Docket No.: P346-2NUS layer (’06) is positioned between the transparent layer (’08) and the back-sheet (’10, see figs. 1-5) and the transparent layer (’08) is formed of glass ([0042]).  
Regarding claim 9, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Tsakalakos et al. discloses the refraction bands made of down conversion such as dye material (see claim 1 above or col. 8 lines 12-16), which is different material from the antireflective coating (see col. 6, line 48 through col. 7, line 10). Therefore, the refraction bands have different refractive index than the ant index of refraction than the anti-reflective coating.  
Regarding claim 22, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Tsakalakos et al. discloses the staining (or dye) is formed from a different material than the anti-reflective coating (see col. 8, lines 12-16; col. 6, line 48 through col. 7, line 10).   
Regarding claim 23, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Tsakalakos et al. discloses the down-converting material include organic materials such as dye (col. 8, lines 12-16). 
Modified Pfenninger et al. does not explicitly states the staining comprises pigments of a plurality of colors.
In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Pfenninger et al. (US 2009/0095341) as applied to claim 1 above, and further in view of Daniel et al. (US 2011/0023282).
Regarding claim 2, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Tsakalakos et al. discloses the nanostructures of the textured surface can be in a variety of shapes and sizes (see col. 8, lines 17-29).
Modified Pfenninger et al. does not explicitly show each of the refraction bands (e.g. the band of down conversion material of dye material) extend entirely through the anti-reflective coating in figs. 1-5.
Daniel et al. discloses the refraction bands (or louver elements 112) extending entirely through the anti-reflective coating (or textured layer, see figs. 8, 10, 11, 13, 14B).
It would have been obvious to one skilled in the art at the time the invention was made to modify the micro louver structure of modified Pfenninger et al. by rearranging the refraction bands (or the bands including the dye material, or louver element) to extend entirely through the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Pfenninger et al. (US 2009/0095341) as applied to claim 1 above, and further in view of Counil et al. (US 2010/0116332).
Regarding claim 6, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Tsakalakos et al. discloses antireflective coating/layer (501) having textured surface (see fig. 5).
Modified Pfenninger et al. does not explicitly disclose the antirefecltive coating comprises a sol-gel such that the staining modifies an index of refraction of a portion of the sol gel forming the antireflective coating.
Counil et al. discloses the antireflective layer with a textured surface comprising a sol-gel (see [0026-0029] and [0044]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic laminate stack of modified Pfenninger et al. by using the antireflective coating/layer comprising a sol-gel Counil et al., because Counil et al. teaches such layer would provide a textured surface and Tsakalakos et al. explicitly suggests the antireflective coating/layer having textured surface. In such modification, the staining, or marking/adding color .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Pfenninger et al. (US 2009/0095341) as applied to claim 1 above, and further in view of Peng et al. (US 2010/0252106).
Regarding claim 10, modified Pfenninger et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Tsakalakos et al. discloses the nanostructures of the textured surface can be in a variety of shapes and sizes (see col. 8, lines 17-29) and the nanostructures can have a size in micrometer or even millimeter range (see col. 2, lines 60-61).
Modified Pfenninger et al. does not disclose the refraction bands have a depth of 50 microns and a width of 100 microns.  
Peng et al. discloses a dimension, a repetition cycle or a height of the pattern of the optical sheet having a textured surface ranging from tens microns to several hundreds microns ([0057]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the micro louver structure of modified Pfenninger et al. by having a depth of the refraction bands, which is also the height of the nanostructures, to be tens microns to several hundreds microns as taught by Peng et al., because Tsakalakos et al. explicitly suggests the nanostructures of the textured surface can be in a variety of shapes and sizes (see col. 8, lines 17-29) and the nanostructures can have a size in micrometer or even millimeter range (see col. 2, lines 60-61). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 50 microns for the depth (or height) and 100 microns for the width from the the range tens microns to several hundred microns for the In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that previously cited references Peng and Daniel do not teach the claimed invention.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726